EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s attorney, James D. Schweikert (Reg. No. 58,057), on March 21, 2022.

The application has been amended as follows: 

1. (Currently Amended) An escrow printer subassembly for an automatic transaction machine (ATM) configured to print on both sides of a document having a first side and a second side, the printer subassembly comprising: 
a printer configured to rotate about a printer axis allowing the printer to move between a first position and a second position that is different than the first position; 
a middle tape wheel, 
a tape feed wheel to feed tape to and from the middle tape wheel, 
a documents spool receiving tape from the middle tape wheel, and 
a transport configured to transport a document adjacent the printer and to the tape extending between the middle tape wheel and the documents spool, 
wherein while in the first position the printer is configured to print on a first side of the document as the document passes the printer from the transport, and wherein the printer is configured to rotate to the second position to print on the second side of the document when the document is on the documents spool, and wherein the documents spool is used as a backing surface for the printer to print directly on the document.

2. (Currently Amended) The printer subassembly of claim 1 wherein the documents spool is configured to rotate the document between 180 and 360 degrees after receiving the document from the transport and before the printer prints on the second side of the document.

3. (Currently Amended) The printer subassembly of claim 1 wherein the documents spool is generally cylindrical in shape and-rotates in a direction to receive the document and rotates in an other direction to remove the document.

4. (Currently Amended) The printer subassembly of claim 3 wherein the tape includes a plurality of layers configured to be wound onto the documents spool to hold a plurality of documents on the documents spool.

17. (Currently Amended) The deposit accepting apparatus of claim 16 wherein the document is held onto the documents spool by wrapping at least some of the tape around the documents spool.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

The prior arts fail to anticipate or teach the claimed invention.  The closest prior art, Brewington et al. (US Patent 6,296,405), teaches the printer configured to rotate about a printer axis allowing the printer to move between a first position and a second position (see FIG. 1).  However, Brewington is silent regarding a documents spool receiving tape from the middle tape wheel.  Oishi teaches a documents spool (10) in an ATM.  However, there is no motivation to modify or . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853